Case: 20-60713     Document: 00515815128         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                 ___________                            FILED
                                                                     April 9, 2021
                                  No. 20-60713                     Lyle W. Cayce
                                 ___________                            Clerk

   Rigoberto Garza Rios,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.
                   ______________________________

                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                           Agency No. A078 995 835
                   ______________________________

   Before Higginbotham, Smith, and Oldham, Circuit Judges.

   Per Curiam:*
          Rigoberto Garza Rios petitions for review of the decision of the Board
   of Immigration Appeals (“BIA”) dismissing his appeal of an immigration
   judge’s (“IJ”) denial of his motion to reopen removal proceedings and cancel
   removal. The Government moves to dismiss Garza Rios’s petition for lack of
   jurisdiction or, alternatively, to summarily deny his petition. We grant the

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60713           Document: 00515815128                  Page: 2         Date Filed: 04/09/2021




                                               No. 20-60713


   Government’s motion and dismiss Garza Rios’s petition for lack of
   jurisdiction in part and summarily deny the remainder.
            In 2002, an IJ ordered Garza Rios removed at a hearing in which he
   appeared. In 2018, Garza Rios filed a motion to reopen his removal
   proceedings with the IJ. Garza Rios argued that he was eligible for
   cancellation of removal and that the notice he received was insufficient under
   Pereira v. Sessions1 to trigger the stop-time rule. The IJ denied his motion,
   concluding that he had not established prima facie eligibility for cancellation
   of removal. Garza Rios appealed. The BIA dismissed his appeal, finding his
   motion to reopen untimely. Even assuming the motion was timely, the BIA
   concluded Garza Rios failed to establish eligibility for cancellation of removal
   because he did not put forth sufficient evidence that any qualifying relatives
   would experience exceptional and extremely unusual hardship upon his
   removal and because he was provided with sufficient notice to trigger the
   stop-time rule.2
            This Court applies “a highly deferential abuse-of-discretion standard
   in reviewing the denial of a motion to reopen removal proceedings.” 3 We
   must affirm the BIA’s decision as long as it is “not capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary.” 4
   Summary disposition is appropriate where “the position of one of the parties




   1
     138 S.Ct. 2105 (2018).
   2
     See 8 U.S.C. § 1229b(b)(1) (providing that a noncitizen is eligible for cancellation of removal if he
   (1) has been physically present in the United States continuously for at least ten years prior to
   applying for cancellation of removal, (2) has been a person of good moral character during this
   period, (3) has not been convicted of any offense listed under 8 U.S.C. § 1182(a)(2) or
   §§ 1227(a)(2)-(3), and (4) establishes that removal would result in exceptional and extremely
   unusual hardship to a qualifying relative).
   3
     Hernandez-Castillo v. Sessions, 875 F.3d 199, 203 (5th Cir. 2017).
   4
     Id. at 203-04 (quoting Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009)).




                                                      2
Case: 20-60713           Document: 00515815128                  Page: 3         Date Filed: 04/09/2021




                                               No. 20-60713


   is clearly right as a matter of law so that there can be no substantial question
   as to the outcome of the case.”5
            The Government argues this Court lacks jurisdiction to review the
   BIA’s finding that Garza Rios provided insufficient evidence establishing
   that his qualifying relatives would experience exceptional and extremely
   unusual hardship upon removal. We agree. This Court lacks jurisdiction to
   review denials of discretionary relief, including “any judgment regarding the
   granting of relief under section . . . 1229b [cancellation of removal].” 6 The
   BIA’s finding that Garza Rios failed to demonstrate the requisite hardship
   was discretionary based on its evaluation of the evidence provided by him. 7
   The jurisdictional bar applies, and so we dismiss this portion of Garza Rios’s
   petition.
            The Government next contends Garza Rios has waived any challenge
   to the BIA’s untimeliness finding because he failed to contest the issue in his
   opening brief. We agree with the Government here as well. “A motion to
   reopen must be filed within 90 days of the date of entry of a final
   administrative order of removal . . . .”8 Here, Garza Rios filed his motion to
   reopen sixteen years later. In his opening brief, Garza Rios fails to address the
   untimeliness of his motion to reopen and thus has waived any challenge to it. 9



   5
     Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1161 (5th Cir. 1969).
   6
     8 U.S.C. § 1252(a)(2)(B)(i); see, e.g., Pierre-Paul v. Barr, 930 F.3d 684, 694 (5th Cir. 2019)
   (dismissing for lack of jurisdiction where “the BIA declined to cancel removal as a matter of
   discretion”).
   7
     See, e.g., Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004) (per curiam); Chhetri v. Holder, 560
   F. App’x 396, 397 (5th Cir. 2014) (unpublished) (per curiam) (dismissing petition for lack of
   jurisdiction where petitioner’s arguments “amount[ed] to nothing more than his disagreement
   with the IJ’s and BIA’s weighing of the factors underlying the discretionary equities
   determination”).
   8
     8 C.F.R. § 1003.23(b)(1). The 90-day period is subject to exceptions not applicable here.
   9
     See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th Cir. 2004) (“Failure
   adequately to brief an issue on appeal constitutes waiver of that argument.”).




                                                      3
Case: 20-60713           Document: 00515815128                  Page: 4        Date Filed: 04/09/2021




                                              No. 20-60713


   Because Garza Rios’s motion to reopen is time-barred, we summarily deny
   the remainder of his petition for review.10
            Garza Rios’s petition is dismissed in part for lack of jurisdiction and
   summarily denied in part.




   10
      Even if Garza Rios’s motion to reopen was timely, his argument that his notice to appear was
   insufficient to trigger the stop-time rule because it did not include the time and date of his removal
   hearing is foreclosed by this Circuit’s precedent. See Yanez-Pena v. Barr, 952 F.3d 239, 246 (5th
   Cir. 2020) (concluding that a subsequent notice of hearing containing the time and date of a
   removal hearing “‘perfects’ the deficient notice to appear, satisfies the notice requirements, and
   triggers the ‘stop-time’ rule” (quoting Matter of Mendoza-Hernandez, 271 I&N Dec. 520, 535 (BIA
   2019) (cleaned up)). We would therefore still summarily deny this claim in Garza Rios’s petition.




                                                     4